Title: To James Madison from James Leander Cathcart, 5 May 1806 (Abstract)
From: Cathcart, James Leander
To: Madison, James


                    § From James Leander Cathcart. 5 May 1806, Georgetown. “On the subject of the presents for the Bashaw of Tunis, I have the honor to Report That Mr. Foxall has six brass field pieces which are well calculated for that service, the Secretary at War is the proper person to apply to for them, he has carriages at his disposal which will suit them without making new ones, provided
                    
                        
                            they are painted—Calibre 6 pounders, Value about
                          
                            $2500
                        
                        
                            “I have given directions to Mr. Webb to make the Secretary Book case & Bureaus which will be ready to embark onboard the Chesapeak in six weeks from this date and will cost about
                            
                            200
                        
                        
                            “The Horses which are to be purchased by Mr. Coles will probably cost about
                            
                            400
                        
                        
                            “Cows & Calves to be purchased in New England about
                           
                            60
                        
                        
                            
                            
                            3160
                        
                        
                            “Appropriation for presents
                            
                            6000
                        
                        
                            “Remains for the purchase of the residue, a sum by no means sufficient
                           
                            2840
                        
                    
                    “This day the Ambassador intends to take leave of the President, & will be ready to leave Washington on Wednesday the 14th. inst. He proposes taking with him three servants, a trunk & some small packages: for his own private present he prefers cash, as he must give part of it to his suit, & he observes that if he should see anything on his travels which he may like, with money he can purchase it; he requests permission to ship some merchandize onboard the Frigate that he is to return home in, on his own account⟨,⟩ to help to maintain his family whom expect to be enrich’d by his mission even to the third generation.
                    “Permit me to request information on the following heads for my government? Are the presents to be embark’d onboard the Cheasapeake at Washington or Boston? When will she sail from Washington and what stay will she make at Boston? How is the Ambassador to travel & at whose expense? On whom am I to draw for the amount of my expenditures? Am I permited to substitute articles in lieu of such as cannot be procured, at my own discretion?
                    “I likewise respectfully request that I may be furnish’d with letters of introduction from the Department of State to some of the principle characters in the States through which we are to pass, & that I may act under some sort of a commission in order to prevent my fellow citizens from supposing that I have derogated from the respect due to my own character, as well as to prevent those who are ignorant of the motives which occasions my accompanying the Ambassador from viewing me in the same light that they would an Indian Interpreter.”
                